Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 13, 23, 24, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/102641 in view of Genier (US 2004/0187534) (both newly cited). WO 2012/102641 discloses a method for processing organic waste materials such as livestock and poultry farming waste, including the steps of grinding, disinfection, homogenization, granulation and drying of the organic waste material, wherein the steps of grinding, disinfection, homogenization, granulation and drying are carried out on heated rollers. (See the English Abstract.) The differences between the process disclosed by WO 2012/102641 and that recited in claims 1-6, 8-11, 13, 23, 24, 29 and 30, are that WO 2012/102641 does not disclose that the granulation is done by extrusion, and that the pelleting material is heated to induce thermal inactivation of at least one pathogenic microorganism. It would be obvious to modify the process of WO 2012/102641 by granulating by extrusion. One of ordinary skill in the art would be motivated to do so, since WO 2012/102641 refers to a prior art process for treating organic waste wherein the waste is granulated by extrusion. One would appreciate from such disclosure that the granulation disclosed by WO 2012/102641 could be carried out by extrusion. It would be further obvious from Genier to heat the organic waste of WO 2012/102641 to induce thermal inactivation of at least one pathogenic microorganism in the waste. One of ordinary skill in the art would be motivated to do so, since Genier discloses an analogous process in a system which heats to a temperature which kills all bacteria and parasites (see Paragraph [0029]), and WO 2012/102641 teaches that the organic waste should be sterilized. Applicant’s argument, that the prior art is silent with respect to heating the pelleting material by contact with a thermally controlled pelleting system, is not convincing, since the heated rollers of WO 2012/102641 are part of the pelleting system of WO 2012/102641.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/102641 in view of Genier as applied to claim 1 above, and further in view of MARLER (US 2009/0188290) (of record). It would be further obvious from MARLER to treat a feedstock which includes eggs or seeds according to the process of WO 2012/102641. One of ordinary skill in the art would be motivated to do so, since MARLER establishes the conventionality of hog manure containing eggs and seeds in Paragraphs [0055] and [0056].

Claims 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/102641 in view of Genier as applied to claim 23 above, and further in view of Faulman et al (US 6,248,148) (newly cited). It would be further obvious from Faulman et al to treat manure containing ammonia in the process of WO 2012/102641 and to add an alkaline substance to the manure to volatilize the ammonia. One of ordinary skill in the art would be motivated to do so, since Faulman et al disclose at col. 5, line 11 to col. 6, line 16 that manure contains ammonia, and that addition of an alkaline substance to the manure results in the volatilization of such ammonia..

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/102641 in view of Genier as applied to claim 1 above, and further in view of Glover. It would be further obvious from Glover to include urea in the organic material treated according to the process of WO 2012/102641. One of ordinary skill in the art would be motivated to do so, since Glover establishes the conventionality of adding urea to animal waste to increase the nitrogen content at col. 3, lines 11-31.
Claims 8, 14-17, 19-21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/102641 in view of Genier as applied to claim 1 above, and further in view of either Wilson (US 6,312,492) (newly cited) or DUMORE (US 2,906,615) (newly cited). It would be further obvious from either Wilson or DUMORE  to include feathers or hair in the manure treated according to the process of WO 2012/102641. One of ordinary skill in the art would be motivated to do so, since Wilson and DUMORE both disclose that poultry manure contains keratin in the form of feathers (see col. 3, lines 4-23 of DUMORE, and col. 2, lines 1-17 of Wilson, and Glover and WO 2012/102641 is directed to treating manure as an organic waste. The heating in the process of WO 2012/102641 would inherently be for a time effective to induce at least one of denaturation and hydrolysis of the keratinous material, since the temperature is sufficient to sanitize the material.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/102641 in view of Genier,  further in view of either Wilson or DUMORE as applied to claim 14 above, even further in view of Glover. It would be even further obvious from Glover to include urea in the organic material treated according to the process of WO 2012/102641. One of ordinary skill in the art would be motivated to do so, since Glover establishes the conventionality of adding urea to animal waste to increase the nitrogen content at col. 3, lines 11-31.



Claims 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/102641 in view of Genier as applied to claims 1, and further in view of GB 2,317,886 (newly cited). It would be further obvious from GB 2,317,886 to include a lubricant with the materials to be extruded in the process of WO 2012/102641. One of ordinary skill in the art would be motivated to do so, since GB 2,317,886 establishes the conventionality of including lubricants with materials to be extruded in the first two paragraphs on page 11.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/102641 in view of Genier as applied to claim 1 above, and further in view of either Wilson (US 6,312,492) (newly cited) or DUMORE newly cited), as applied to claim 14 above, even further in view of GB 2,317,886. It would be even further obvious from GB 2,317,886 to include a lubricant with the materials to be extruded in the process of WO 2012/102641. One of ordinary skill in the art would be motivated to do so, since GB 2,317,886 establishes the conventionality of including lubricants with materials to be extruded in the first two paragraphs on page 11.


Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/102641 in view of Genier, further in view of either Wilson or DUMORE as applied to claim 23 above, even further in view of GB 2,317,886. It would be even further obvious from GB 2,317,886 to include a lubricant with the materials to be extruded in the process of WO 2012/102641. One of ordinary skill in the art would be motivated to do so, since GB 2,317,886 establishes the conventionality of including lubricants with materials to be extruded in the first two paragraphs on page 11.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Genier. No distinction is seen between the process disclosed by Genier, and that recited in applicant’s claim 1. Genier discloses a method for converting a biosolid sludge to a pasteurized stage wherein the sludge is passed through a microwave extruder. (See Paragraph [0029].) Genier teaches in Paragraph 0029] that microwaves from microwave source 70 are used to heat the batch product in extruder screw 68. Extruder screw 68 of Genier would be heated by microwave source 70 of Genier, and extruder 68 of Genier is considered to constitute a component of the pelleting system of Genier. It is also noted that Genier discloses in Paragraph [0029] that the system heats the mixed batch product to a temperature that kills all bacteria and parasites. In any event, it would be obvious to heat extruder screw 68 i9n the process of Genier, since Genier teaches in Paragraph [0029] that the batch product should be heated, and one of ordinary skill in the art would appreciate that microwave source 70 of Genier would provide heat to extruder screw 68, as well as the batch product.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Genier as applied to claim 1 above, and further in view of GB 2,317,886.  It would be further obvious from GB 2,317,886 to include a lubricant with the biosolids to be extruded in the process of Genier. One of ordinary skill in the art would be motivated to do so, since GB 2,317,886 establishes the conventionality of including lubricants with materials to be extruded in the first two paragraphs on page 11...

Claims 1-6, 9- 13, 23, 24, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/121051 in view of Glover.  WO 2005/121051 discloses a method for treating organic material such as animal manure wherein the manure advances inside a tube heated from the outside and which transmits heat to the manure, presenting at the end of the tubes a matrix for obtaining fertilizer pellets. (See the English Abstract.) WO 2005/121051 also discloses in the English Abstract that the mixture may be sterilized instead of simply being sanitized. The difference between the process disclosed by WO 2005/121051, and that recited in claims 1-6, 9-13, 23, 24, 29 and 30, is that WO 2005/121051 does not disclose that the mixture should be extruded. Glover   discloses a process analogous tom that of WO 2005/121051 wherein the mixture is pelletized by extrusion. (See col. 4, lines 24-31.) It would be obvious from  Glover to form the pellets in the process of WO 2005/121051 by extrusion. One of ordinary skill in the art would be motivated to do so, since on would appreciate that the pellets formed in the process of WO 2005/121051 could be formed in any known or conventional manner, which would include the extrusion processes disclosed by Glover and WO 2012/102641. Regarding claim 12, It would be further obvious from Glover to include urea in the organic material treated according to the process of 2005/121051. One of ordinary skill in the art would be motivated to do so, since Glover establishes the conventionality of adding urea to animal waste to increase the nitrogen content at col. 3, lines 11-31.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/121051 in view of Glover as applied to claim 1 above, and further in view of  MARLER . It would be further obvious from MARLER to treat a feedstock which includes eggs or seeds according to the process of WO2005/121051. One of ordinary skill in the art would be motivated to do so, since MARLER establishes the conventionality of hog manure containing eggs and seeds in Paragraphs [0055] and [0056].


Claims 1-6, 9-11, 13, 23, 24, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/121051 in view of WO 2012/102641. WO 2005/121051 discloses a method for treating organic material such as animal manure wherein the manure advances inside a tube heated from the outside and which transmits heat to the manure, presenting at the end of the tubes a matrix for obtaining fertilizer pellets. (See the English Abstract.) WO 2005/121051 also discloses in the English Abstract that the mixture may be sterilized instead of simply being sanitized. The difference between the process disclosed by WO 2005/121051, and that recited in claims 1-6, 9-11, 13, 23, 24, 29 and 30, is that WO 2005/121051 does not disclose that the mixture should be extruded. WO 2012/102641 discloses a process analogous tom that of WO 2005/121051 wherein the mixture is pelletized by extrusion. (See the English Abstract.) It would be obvious from WO 2012/102641 to form the pellets in the process of WO 2005/121051 by extrusion. One of ordinary skill in the art would be motivated to do so, since on would appreciate that the pellets formed in the process of WO 2005/121051 could be formed in any known or conventional manner, which would include the extrusion processes disclosed by WO 2012/102641. Regarding claim 12, It would be further obvious from Glover to include urea in the organic material treated according to the process of 2005/121051. One of ordinary skill in the art would be motivated to do so, since Glover establishes the conventionality of adding urea to animal waste to increase the nitrogen content at col. 3, lines 11-31.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/121051 in view of WO 2012/102641 as applied to claim 1 above, and further in view of MARLER . It would be further obvious from MARLER to treat a feedstock which includes eggs or seeds according to the process of WO2005/121051. One of ordinary skill in the art would be motivated to do so, since MARLER establishes the conventionality of hog manure containing eggs and seeds in Paragraphs [0055] and [0056].


Claims 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/121051 in view of either Glover or WO 2012/102641. as applied to claim 23 above, and further in view of Faulman et al. It would be further obvious from Faulman et al to treat manure containing ammonia in the process of WO 2005/121051 and to add an alkaline substance to the manure to volatilize the ammonia. One of ordinary skill in the art would be motivated to do so, since Faulman et al disclose at col. 5, line 11 to col. 6, line 16 that manure contains ammonia, and that addition of an alkaline substance to the manure results in the volatilization of such ammonia.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/121051 in view of either WO 2012/102641 or Glover   as applied to claim 1 above, and further in view of GB 2,317,886.  It would be further obvious from GB 2,317,886 to include a lubricant with the biosolids to be extruded in the process of WO 2005/121051. One of ordinary skill in the art would be motivated to do so, since GB 2,317,886 establishes the conventionality of including lubricants with materials to be extruded in the first two paragraphs on page 11.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/121051 in view of WO 2012/102641 as applied to claim 1 above, and further in view of Glover.   It would be further obvious from Glover to include urea in the organic material treated according to the process of 2005/121051. One of ordinary skill in the art would be motivated to do so, since Glover establishes the conventionality of adding urea to animal waste to increase the nitrogen content at col. 3, lines 11-31.

Claims 8, 14-17, 19-21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/121051  in view of either Glover or WO 2012/102641 as applied to claim 1 above, and further in view of either Wilson or DUMORE. It would be further obvious from either Wilson or DUMORE to include feathers or hair in the manure treated according to the process of WO 2005/121051. One of ordinary skill in the art would be motivated to do so, since Wilson and DUMORE both disclose that poultry manure contains keratin in the form of feathers (see col. 3, lines 4-23 of DUMORE, and col. 2, lines 1-17 of Wilson, and Glover and WO 2005/121051 are both directed to treating manure as an organic waste. The heating in the process of WO 2005/121051 would inherently be for a time effective to induce at least one of denaturation and hydrolysis of the keratinous material, since the temperature is sufficient to sanitize the material.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/121051  in view of WO 2012/102641,  further in view of either Wilson or DUMORE as applied to claim 14 above, even further in view of Glover. It would be even further obvious from Glover to include urea in the organic material treated according to the process of WO2005/121051. One of ordinary skill in the art would be motivated to do so, since Glover establishes the conventionality of adding urea to animal waste to increase the nitrogen content at col. 3, lines 11-31.
 

Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/121051  in view of either Glover or WO 2012/102641,  further in view of either Wilson or DUMORE. as applied to claim 14 above, even further in view of GB 2,317,886.  It would be even further obvious from GB 2,317,886 to include a lubricant with the biosolids to be extruded in the process of WO 2005/121051. One of ordinary skill in the art would be motivated to do so, since GB 2,317,886 establishes the conventionality of including lubricants with materials to be extruded in the first two paragraphs on page 11.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736